Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 1 of 21
                                          Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 2 of 21

 JS 44 (Rev. 06/ 17)                                                                                      CIVIL COVER SHEET
                                                                                                                                                                                                                           19                              1044
 The JS 44 civil cover sheetian     e mftj~·       c    ined herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court.     is form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 I. (a) PLAINTIFFS                                                                                                                                           DEFENDANTS
  Candese Combs                                                                                                                                           St. Christopher's Healthcare LLC , American Academic Health System
                                                                                                                                                          LLC, and Paladin Healthcare Capital LLC
      (b)      County of Residence offirst Listed Plaintiff                                                                                                  County of Residence of First Listed Defendant
                                 (EXCEPT IN U.S. PLAINT F CASES)                                                                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                             NOTE:          IN LAND CONDEMNA TJON CASES, USE THE LOCATION OF
                                                                                                                                                                            THE TRACT OF LAND INVOLVED.

      (c)      Attorneys (Firm Name, Address, and Teleph                                                                                                      Attorneys {If Known)
  Law Offices of Robert T Vance Jr, 100                                                                                                                   Unknown
  Philadelphia PA 1911 O 215 557 9550


 II. BASIS OF JURISDI ;J'ION (Place an "X" in One Box Only)                                                                             III. CITIZENSHIP OF PRINCIPAL                                                   PARTIES (P!acean "X"inOneBoxforP/aintiff
                                                                                                                                                     (For Diversity Cases Only)                                                            and One Box for Defendant)
 0 I       U.S. Government                              ~3                                                                                                                     PTF                       DEF                                              PTF       DEF
              Plaintiff                                                      Government Not a Party)                                           Citizen of This State                                     0      I     Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                                                                        of Business In This State

     2     U.S. Government                                                                                                                     Citizen of Another State                     0 2          0      2     Incorporated and Principal Place                        0 5          0 5
              Defendant                                                                                                                                                                                                  of Business In Another State

                                                                                                                                                                                            0 3          0      3     Foreign Nation                                          0 6          0 6

 IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                                                        Click here for: Narure of Suit Code Descri tions.
                CO TRACT                                                                     TORTS                                                 FORFEITURE/PENALTY                                      BANKRUPTCY                     mER TATUTES
 0 110 Insurance                                          PERSONAL INJURY                            PERSONAL INJURY                           O 625 Drug Related Seizure                        O 422 Appeal 28 USC 158                                           0 375 False Claims Act
 0 120 Marine                                         0 310Ailplane                               O 365 Personallnjury -                             ofProperty21 USC881                         0 423Withdrawal                                                   O 376QuiTam(3 1 USC
 0 130 Miller Act                                         0 3 15 Airplane Product                         Product Liability                    O 690 Other                                                               28 USC 157                                        3729(a))
      140 Negotiable Instrument                                         Liability                 O 367 Health Care/                                                                                                                                               0 400 State Reapportionment
  0 150 Recovery of Overpayment 0 320 Assault, Libel &                                                   Pharmaceutical                                                                                   r--;.;rn:i;';;'l;,;i'vm.ruffi'YT,.,.--""1 0 410 Antitrust
          & Enforcement of Judgment                                     Slander                          Personal Injury                                                                                                                                           O 430 Banks and Banking
  0 151 Medicare Act                                      0 330 Federal Employers'                       Product Liability                                                                                                                                         O 450 Commerce
  0 152 Recovery of Defaulted                                           Liability                 O 368 Asbestos Personal                                                                                   O 835 Patent - Abbreviated                             O 460 Deportation
          Student Loans                                   0 340 Marine                                    Injury Product                                                                                                New Drug Application                       O 4 70 Racketeer Influenced and
          (Excludes Veterans)                             0 345 Marine Product                           Liability                                                                                          O 840 Trademark                                               Corrupt Organizations
  0 153 Recovery of Overpayment                                         Liability                  PERSONAL PROPERTY                                                   1-----L""'A..,_:n.---~--""""""'A'"L....,...._...,._JTY...__--I O 480 Consumer Credit
          of Veteran 's Benefits                          0 350 Motor Vehicle                     O 370 Other Fraud                                                      O 710 Fair Labor Standards         O 861 HIA ( 1395ft)                                    0 490 Cable/Sat TV
  0 160 Stockholders' Suits                               0 355 Motor Vehicle                     O 37 1 Truth in Lending                                                       Act                         O 862 Black Lung (923)                                 0 850 Securities/Commodities/
  0 190 Other Contract                                                Product Liability           O 380 Other Personal                                                   O 720 Labor/Management             O 863 DJWC/DJWW (405(g))                                       Exchange
      195 Contract Product Liability 0 360 Other Personal                                                Property Damage                                                        Relations                   O 864 SSJD Title XVI                                   O 890 Other Statutory Actions
  0 196 Franchise                                                     Injury                      O 385 Property Damage                                                  O 740 Railway Labor Act            O 865 RSI (405(g))                                     0 891 Agricultural Acts
                                                          0 362 Personal Injury -                        Product Liability                                               O 751 Family and Medical                                                                  O 893 Environmental Matters
                                                                      Medical Mal ractice                                                                                       Leave Act                                                                          O 895 Freedom of Information
.__-"R""E""'A""L:..:P'-'R.:.:O""P'-'E"'R:.:.T::..Y.:...._++---'C'"rvI,,......,.L..:.R..:l..,G"'H'"'TS=----,i--:-P.:.:Ra.::IS"'O""NE=R
                                                                                                                                    .....P..,Ea:.T.:.IT""l"'O"'N"'S""""l O 790 Other Labor Litigation     1--F:::-E:::-D::-E=RA::-:-.,..L-::T"'A'"'x=su"'IT=s:---1        Act
  0 210 Land Condemnation                                                  ther Civil Rights                            Habeas Corpus:                                   0 791 Employee Retirement          O 870 Taxes (U.S. Plaintiff                            O 896 Arbitration
  0 220 Foreclosure                                                         oting                                  O 463 Alien Detainee                                        Income Security Act                       or Defendant)                             0 899 Administrative Procedure
 0 230 Rent Lease & Ejectment                                              mployment                               O 510 Motions to Vacate                                                                  O 871 IRS- Third Party                                        Act/Review or Appeal of
  0 240 Torts to Land                                                      ousing/                                             Sentence                                                                                  26 USC 7609                                     Agency Decision
 0 245 Tort Product Liability                                         Accommodations                               O 530 General                                                                                                                                   O 950 Constitutionality of
 0 290 All Other Real Property                                        Amer. w/Disabilities • 0 535 Death Penalty                                                                IMMIGRATION                                                                               State Statutes
                                                                      Employment                                        Other:                                           0 462 Naturalization Application
                                                          0 446 Amer. w/Disabilities - 0 540 Mandamus & Other                                                            O 465 Other Immigration
                                                                      Other                                        O 550 Civil Rights                                          Actions
                                                          0 448 Education                                          O 555 Prison Condition
                                                                                                                   0 560 Civil Detainee -
                                                                                                                              Conditions of
                                                                                                                              Confinement


                                              Removed from                         0     3      Remanded from                        0 4 Reinstated or                   0 5 Transferred from                        0 6 Multidistrict                           0 8 Multidistrict
                                              State Court                                       Appellate Court                               Reopened                             Another District                             Litigation -                             Litigation -
                                                                                                                                                                                   (specify)                                    Transfer                                 Direct File
                                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity) :
VI. CAUSE OF ACTION ._4;;:;:2....U:::.S:::.C:::....::S:.l::e~ct~io~n~1:....9:.:::8..:..1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                            Brief description of cause:
                                                             Em lo ment discrimination - race
VII. REQUESTED IN     0                                            CHECK IF THIS IS A CLASS ACTION                                                 DEMANDS                                                       CHECK YES only if dema
     COMPLAINT:                                                    UNDER RULE 23, F.R.Cv.P.                                                                                                                     JURY DEMAND:
VIII. RELATED CASE(S)
                                                                (See instructions):
      IF ANY                                                                                                                                                                                         DOCKET NUMBER




     RECEIPT #                                 AMOUNT                                                       APPL YING IFP                                                      JUDGE                                            MAG. JUDGE
                Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 3 of 21



                            NIQfi\OR
                                A                               L'Nml> STATES DISTIUCT COL'RT
                                                              THE EASTER.Iii DISTRICT OF PENNSYLVA."I\IIA

                                                                           DFSJGNATION FORM
                                                                                                                                                   /C/-(_1(/- /o c./(/
                                                                                                                                                   9
                   (to 1w uslld by NJUMd or pro 48 plalntt/fto 1ndloare Iha oategr,ry of the case for the purpo# ofauig,unent to the appropriate calendar)
                                                                                                                                                                     1 0 44
            or Plamtitr:
 Ad~
               .              - - - - - - - - - - Philadelphia, Pennsylvania
                                                  - --- - - - - - - - - - - - - - ----
 Ad~ ofDcfendant:                           Philadelphia, Pennsylvania
                       -------------------------------
Place of Accident, Incident or Transactlon:       Philadelphia, Pennsylvania
                                                       - ------- - - - - - - - - - - - - - - - - -
RELATED CASE, IF ANY:
Case Number: . _ _ _              N/A ___ .                      JudgC'. __                                                     DateTcmunatcd. _ _ _ _ _

Civil cases are deemed related when Ya ts answered to any of the folloWlllg questions.

       ls tins case related to propctty tncludcd in an earlier numbered suit pendmg or wilhm one year
       pnMously tc:mnnated acnon m tins coun?

2      Does this case mvolve the same issue offact or grow out of the same transaction as a pnor suit
       pend111g or with111 one year prcV1ously tmrunaled action ID this court?

3      Does tlus C8S8 1Dvolvc the validity or mfnngement of a patent already in suit or any earher
       numbered case pend.mg or wt1h1n one year previously temunated acuon of thlS court?

4.     Is tlus case a second or SUCCCSSJVC habeas corpus,ao
       case filed by the same mdivtdual?
                                                        s   ty appeal. or pro se CIVIi nghts                                       yes   D                 No   0
I certify that. to my knowledge, the within case        O I s ~not
                                                                •                related to /Lnow pending or w11b111 one year preV10usly temunated action ID
tlus court except as nyted a ove.                                    "i'/ U' ,,...;--;
DATE        -},         •     fe_lf __ .
                                         j--
                                                                     ~J_                        ~a_,
                                                                         Attomry,a1-Law I Pro Se Pfo
                                                                                                                                             _       37~~-- -
                                                                                                                                               Anomtty LD. II (If appl1cabft:)


CIVIL: (Place • .., In oar catqory oal1)

..c.
01          lndcmruty Contract, Manne Contract. and All Other Contracts                     0      I.     lrlSurancc Contract and Other Conllact5
0
0
       2
       3.
            FELA
            Jones Act-Personal lnJury                                                       B i.          Airplane Personal lnJury
                                                                                                          Assault, Defamation


                                                                                            §l
            Anntrust                                                                                      Manne Personal InJUrY
            Patent                                                                                        Motor Vehicle Personal lnJury
            Labor-Management Rclauons                                                                     Other Personal lnJury {P/eQSII •pec:J/)') _
            CIVIi Rights                                                                    0      7.     Products LJ.ab1hty
            Habeas Corpus
            Sccunues Act(s) Cases
            Social Secunty Review Cases
                                                                                            B!            Products Llah1hty ·· Asbestos
                                                                                                          All other Dlversuy Cases
                                                                                                          (Pleau specify) .
            All other Federal Question Cases
            (Please ,p«ify)



                                                                           ARBITRATION CER11FJCATION
                                                (The   effect of lhJ:t ctrtif/catton IS lo remfJ'Pt: the case from ellgtblllty for arbttratton.)

                obert T Vance Jr
                    -         - -          -     -        J
                                                              couns•totrccordo,pro,epwn111r.c1oh=byccrt1fy

              nuant to Loc:al CIVIi Rule 532, § 3(c) (2), that to tho bes1 ofmy lmowledge and behef. the damages recoverable m thlS civd actton case
              cecd the sum ofSI 50,000 00 exclUSlve of tntm:st and costs.

            Rehef other than monetary damages 1s sough~                            ~/ ~


DATF. . J.~J_k?/-f _ _ . .
            1..L/ _.                                            PJJ~ -   A11or,uq-41-Law/Pro            Plamtifl
                                                                                                                                                     37692
                                                                                                                                               Attorney 1 D "(If app/lcab/1)

N011!. A tnal de novo will be a tnal by Jury only 1f tbere hu been compliance wttb FR.. C.         38




                                                                                                                                                         MAR 12 2019
         Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 4 of 21



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     CASE MANAGEMENT TRACK DESIGNATION FORM
                                                                              CIVIL ACTION
                CANDESE COMBS
                       V.
              ST. CHRISTOPHER ' S
                                                                              NO.
                                                                                    9              044
             HEALTHCARE LLC, ET AL.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation , that defendant shall , with its first appearance , submit to the clerk of court and serve on
the plaintiff and all other parties , a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus-Cases brought under 28 U.S.C. § 2241 through§ 2255.                                 ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                    ( )

(c) Arbitration -Cases required to be de ignated for arbitration under Local Civil Rule 53.2.         ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                             ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                                ( )

(f) Standard Management - Case that do not fall into any one of the other tracks.


                                                                   Robert T. Vance Jr.
                                                                                                   8
                                                                          Attorney for
   215 557 9550                   215 278 7992                          rvance@vancelf.c0rn

Telephone                           FAX Number                           E-Mail Address


(Clv. 660) I 0/02
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 5 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 6 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 7 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 8 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 9 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 10 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 11 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 12 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 13 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 14 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 15 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 16 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 17 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 18 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 19 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 20 of 21
Case 2:19-cv-01044-NIQA Document 1 Filed 03/12/19 Page 21 of 21
